ORIGINAL

Sin the ﬂHniteh 5mm anurt of ertieral @IﬂiIHﬁ-ED

 

No. 15-5700
Filed: June 22, 2015 JUN 2 2 2915
0.3. counr
* a; * * t * a: w w 9: 4: * it e 
DALLAS MATTHEW ALSTON- *
BULLOCK, . .
I I * m g Plaintiff; I_n Forma
Plamtlff, * Pauperis Application; Lack
v_ of Subject Matter
* Jurisdiction.

UNITED STATES, *

Defendant. *

Dallas Matthew Alston-Bullock, Norlina, NC, mg as.

Sean A. Siekkinen, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington. DC, for the defendant. With him were
Robert E. Kirschman, Jr., Director. and Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Commercial Litigation Branch, Civil Division, Washington, DC.

ORDER

On June 4. 2015, plaintiff Dallas Matthew Alston-Bullock filed a one and one-third
page, handwritten p_r_q s_e letter in the United States Court of Federal Claims, along with
an application to proceed in forma gaugeris, to which he attached a trust fund account
statement from the North Carolina Department of Public Safety.

 

The full complaint reads as follows:1

1) I Dallas Bullock claim and demand a Judgment, against the United
States. In an amount of $ 400,000 for an unjust conviction and
Imprisonment. Which was given to me by way of plea, Which I was
tricked and that is unjust. My lawyer took my trust in him and used it
against me. He knew by me trusting in him I would not question him,
about what I was signing.

1 Capitalization, gram mar, spelling and punctuation errors are quoted in this Order as they
appear in plaintiff's submissions.

2) i was given 240 manihs and a miximum cf 2?!) manths far Second
Dagrea Murder an maﬁa. Which it} the most 1 shouid have been
charged with1 An acwssory charge! The weapon that was hissed as mine
came back without my ﬁngerprintg,

3) They gave me an aggravating faster under 15A«1340.16 marked as
number 15. On my Sheet which says i tack advantage {if a pasition; of
trust or canﬁdenae, including a domestia: relatimiship, ta: wmmit tha
cffans. Which I had nevei seen or meettﬁe gazing man before in my iife.
My Lawyer done it} me what they are saying l (10% to that mung man.
Which makas me nut knawingiy Signing a Plea if he would haired {aid
me, i would nut have sign the Plaza under these gmuncis, gauas 1 did nut
knew the yaung man

4) They gave me a Piea of Guiiiy' of Sewnd Degree Murder an 1319398 the
(3,8, No is 14—1? Commgn Law. {F332 This was very unjust tu me and
my Family cause i ham been put here, Unjusﬂy and faisiy under grounds
i knew mining abcut. I put my trust is“: my iawyar which i shmuld mt have
done, I reaiiy thought he was trying :9 heip me hut was mt.

Thank yau very marsh
Dallas Builcgk
06?6654

is?

The court recognizes that piainiiff is prcceeding gm ,3; withaut the assistance 9f
caunsei. When datemining whether a mmpiaini filed by a gig §§ piaintiﬁ is sufficient in:
invoke review by a caurt, mg; g plaintiff's are entitled to liberal constructien of their
pieadings. ﬁgs; Haines v. Kemer: 40¢ US. 519, 520—21 (requiring that aliegatimng
cantained in a 93 gg aompiaint be hale! ta “133$ stringent standards than farmer! pleatiings
drafted by iawyerg”}, Mdenied, 405 Uﬁ. 948 (19‘52); ﬂaw; Ericksen v. Pardusi 551
US. 89; 94 (200?); Hughes v“ Rawe, 449 US. 5, 3-10 (1980); Esteiie v. Gamble? 429
US, 9?, 106 (1976343113, denied, 429 L13. 1866 {19??); Matthews v. United States! ?58
123:2! 73213, 1322 (Fed. Cir. 2014}; Diamond v. United States‘ 115 Fad. CL 516. 524, ﬁg,
2015 W. 52%(38 (Fedx Cir, Feb. 10, 2015}. m denied, 135 S. Ct, “1909 {2015i
“Hawaiian “Where is no duty on the“: part of the trial mud: to creme a claim which [the
piaintiff] has not speilad nut in his [or her] pleading-“ anger: v. United States, 1G6 Fed:
CL 31?: 328 (2611) (alterations in ariginal} (gusting mm, 33 Fed. CL
285, 293 {1995} {taunting Qiark v. Nat’i Travelers Life 1:15, 00., 518 PM 1167, 1189 (6th
Sir. 197’5)»; gag gig; Bussia v, United States, 96 Fed. Ci, 89} 94, m, 443 F, App‘x 542
(Fed. Cir. 2(311}; Minehan at. United Estates. '35 Fed- Cl. 2491 253 (200?). “While a 959 gig
plaintiff is heici it: a less stririgeni standard than that of a plaintiff represented by an
attorney, the: 311:; g plaintiff, naverthaiess, bears the burden 3f establishing the Caurt‘s
jurisdiaiiori by a preponderance 0f ihe evicience.“ Riies v. United States, 93 Fad. Cl. 163,
165 (2016) (citing Hughes vi Reuse; 44$; US. at Q and Mrm, 363 F.3d
i352 1359 (Fed. Gin) ("Piaintiﬁ‘ hams the burden 0f showing jurisdicticn by a

 

2

prepcnderance of the evidence"), {gig m @111 gr} Mr; denied (Fed. Cir. 2002)); gag
Egg Shelkofskg v, United States, 119 Fed. Cir 133, 139 {2014) (“While the mud may
excuse ambiguitiea in a pro Se: plaintiff’s camplalnt‘ the court ‘dces net excuse [a
campiaint’s] failures.” {quoting Henke v. United States; SQ F.3d 3’95, 1’99 (Fed. (Dir=
1995)); Harris; v‘ Unﬁt-ad States, 113 Fed, Cl. 290, 292 (2013) (“Although plaintiff‘s
pleadings: are: held to a less stringani standard, such leniency ‘with respect to mare
formalities dues nut relieve the burden in meat jurisdictional requirements.“ (quelling
Minehan v. United States, 7"5 Fad. CL at 253)).

 

Even granting; the more liberal canstruatim aﬁcrded tax 952 ﬁg plaintiffs, it is net
clear fmm the asgerticns in Mr. Bullock’s vague aﬁd confused complaint what wmuld be
the basis for this caurt’s jurisdictian. lt is wall eﬁtabllshed that “‘subject~matter jurisdiction.
because it involves a muffs power to hear a case, can never be {Melted or waived.”
Arbaugh v‘ Y 8; H 00:2, 548 US. 500, 514 {2006} (quoting United States v. Gotten, 535
LLS. 625, 830 (2802)). “(Flederal mums have: an independent abligatian t0 ensure that
may :30 mi exaeed the escape of their jurisdictian, and therefora they must raise: and.
decide jurisdictional queaticns that the parties either ouerimk er elect not ta pram”
Hendgrsen ex rel. Hendersm v. Shinseki, 131 8. Ct. 119?, 1202 (2311}; gag; gm
Gunzalez v. Thaler, 132 S, Ct. 6411 648 (2912) (“When a requirement gaes to subjacl~
matter jurisdicticn, mum are abligated to: mnsider sua sponte issues that the partiag
have disclaimer! Qr have not presehted.“}; Hertz {3mg v. Friend, 559 US. '37, 94 (2010}
(“Canada have an independent obligation t0 determine whether subject-matter jurisdiction
exists, even when he party challenges it.” (citing krbaugh vr Y & H (3mg, 546 11.3 at
514)}; Sgecial Devlgeéi 1mm DEA, Inc.‘ 269 Elm 1340, 1342 (Fed, Cir. 2001) (“[295] smurf:
has a duty to inquire into its jurisdiction tr;- hear and decide a case.” (citing Jahannse%
Pay Less Drug Stores Nrﬁm, 918 F29 188, 161 (Fed, Cir. 19%»); View Eng’g, Inc‘
v, Robutic Vigiun 32$” Incl: 115 F.3d 962, 963 (Fed: Cir. 1997} (“[Clourts must always
[oak to their jurisdictiam whether the parties raise the issua or not"), “ijecticns it: a
tribunals jurisdiction can be raised at any time: even by a party that once conceded the
tribunals subjectnmatter jurisdiction over the: cuntmversyf gaggellus \r. Auburn Reg’l Mgr};
ﬂu 133 s. Ct. 81?, 824 [2813); maﬁgﬁrbaugh m Y & H Corg‘. $46 US. 31506 (“The
Objestien that a federal ccurt lacks subjectumatterjurisdiction . . , may be raised by a party.
or by a caurt an its own initiative! at any Mega in the litigation, even after trial and {he
army cfjudgment."): £3 . l; {fines Land {3 .. LLJS. at ilniieﬁﬁates; 6Q?” Fad 1360, 136::
m (Fed. Cir 2812} (“An abjectian tn a court‘3 subject matterjurisdictiun can be raised by
any party or the; court at any stage 131’ litigatian, including after trial and the antry 0f
judgmant,“ (citing Arbaugh v. Y & H {30:9, 548 £18. at 5064)?)21; gigEiMushmom gear”~
Inc. v._ Lgnited 81mg; 521 £31 133% 1346 {Fed Cir. 2308) {*[AJny party may challange,
or the mud may raisa 511a $p0nte, subject matter jurisdicticn at any timel” (citing Arﬁaugh
v, Y 8: H (30:2,, 543 US. at 506); Falden 3:. United States, 379 F.3d' 1344, 1354 {Fed
Cit}, Lem m m §£ Lag; denied (Fad! Ell: 2004), gm denied, 545 L13, 1127" {2005};
and Faming, Philligs & Molnar v. West, 168 F.3zzl 71?, ﬁt) (Fed? Gir. 19%»); Pikuiin v4
Unitad States, 97’ Fed. Cl. 71: “X6, aggeai dismissed, 425 R ﬁrpp’x £562 (Fed, Cir. 2011),
In fact, “lslubject matte-r jurisdiction is an inquiry that this mum must raise sua sponte,
even where . . . neither parry has rai$ed this issue.“ Malamute MW
of Am Haldings, 3% F.3d “1354, 1369 {Fed Cir“ 269%} {siting Textile Prods, Incl v. (3113391

   

 

Corg,_. 134 First} 1481? 1435 (Peal. Cir), m danied 5% gr; m suggestion dammed
(Fad, Gin). m denied, 525 1.1.8. 823:19933),@bjg§3g1§3:ggg M denied (Fed. Cir‘
2084}: 9% granted L11 3% m 9311; Lab, Gem. of Am. Holdings v. Metabolite Labs., Inc”
548 US. 9??) (2&05'}, 533:1; dismissed g imgmvidentlg grantad, 548 LLS. 124 (2006)); m
gig; Avid ldentificatianws‘ygﬂ inc. 9: Qfgsjgj lmgort Corg, 603 F.3d Q61 971 (Fed. Cir.)
(“Thi3 Court must always datermine for itself whether it has jurisdiction to hear the case
befch it, ever: when the pariies dc: mi raise or wniest the lama“), {gig gag [gig gig
Wdeniea 614 F.3d 1839 (Fed. Cir. 20163), (dank-ide 131 3. Ct. 909 {2011).

Pursuant to “the Radar: of the United 3mm»: Cmurt cf Federal Claims (RCPC) and
the Faderal Rules 0f Cile Proaedure, a piaintiﬁ med on-iy state in the mmpiaint “a Short
and plain statement 91’ the grounds for the mus‘t’s jurisdiction,” and “a shark and plain
statement of the claim shawing that the pleader is entitled {<3 relief." RCFC Biali‘l), (2)
(2014); Fed. R. Cw. P. 86am), {2) (2015}; ggg ,aﬁg Ashcroft v. igbal, 556‘ US, 662, 8??—
?8 (2099) (citing Bell Ail Gargygkmgmgigﬁ 558 1.1.8 544, 555-157: 5%) {2939?};
‘Dafarminatian of jurisdiction starts with tha mmplaini, which must be wellmpleaded in that
it must state the necessary ﬁlaments {if that giainlii’fs claim‘ independent a? any defame
that may be intarposed.” Halley v. United States, 1'24 [53:3 1462, 1465 {Fed Girl) (citing
_ﬂgm§glgx_8d. v. {30min Laborera Vamticn Twat 463 US. 1 (1983)}, m denied
(Fed. Cir. 19%); ggg gig; Kiamath Tribe Claims 60mm. v, united States, Q? Feel. Cl. 203,
298 {2311); GonzalechCaulley Irw, Gig, 1m. v. United States. 93 Fed, Cl, ?"l£i, 713
(2019)“ “Ccnclussry allegations of law and unwarranted inferences cf iaci dc: not suffice
to supper: a claim“ Bradley v. Chimn (39:99.; 136 PEG 1817, 132.2 (Fed. Cir. 1998); gang
ﬁg McZaal v. Sgrint Nexiai (30:9, 591 F.3d 1354, 1363 n.9 (Fed. Cir. 200?) iDyk, J”
wncurring in part, dissenting in part} {quoting C. Wright and A. Millarl Federal Practice
and Procedura § 1.286 (3:! ed. 2034}; “A piaintiff’s factual allegatians muss: ‘raise a right
to: relief above the speculative ievel’ and crass lite line fram conceivable in plaualhlaf"
:[hree 8 Consulting 31, United States, 104 Fed. Cl. 510, 523 {2012) {quoting Bell Ail. ngg
u, Twomblg, 550 US. at 555), am, 562 F. App‘x “964 {Fed GEL), {ﬁg denied (Fed. Cir.
2014}. As siaiad in Ashcmﬁ vi lgbal, “[a] pleading that offers ‘labels and canclusions" or
‘a formulaic recitaticm of the elements cf 3 cause of actian will mi: do" 556 US. at 555.
Nor dues a compiainl; sufﬁce if it tenders ’maked assertionfsf devcici of ‘further factual
enhancement!” ﬂgﬂcmﬁ u. lgbal, 556 US. at W3 (quoting gall Ail. {Sara 1;, Twmﬁgig?
550 US. at 555),.

The Tucker Act grants jurisdizztian to this court as fallews:

The United States Cour! of Federal Claims shall have jurisdiction t0 render
judgment uptm any claim against the United States faundad either upnn the
Constitution or any Act (if Congress 01' any regulation 0f an executiva
department, or 1.1an any express Cir implied contract with tha United States,
01‘fo liquidated 9r unliquidated damages in cases not saunding in tart.

28 £3.36. § i491{a)(1) {21312}. As interpreted by the United Estates Supreme Gear; the
Tucker Act waives souareign immunity ta alltzwjurisdiction aver claims against the United
States {1) founded on an exprass er implied mutant with the United States, (2) waking

4

a refund tram a pridr payment made is the gnuemment, or (3) based on federal
Cdnptitutional, statutnry, 0r regulatdry law mandating campensation by the federal
guvernrnent far damages sustained, SL319, United States v. Navajo Natidn, 556 US. 28?,
289—96 {203%}: United States v. Mitchell, 463 US. 2136, 216 {1983); gag glgg greening
Chic}, Rriz. v, United States, 48? F ,3d 8T1, 8‘55 (Fed, Cir), Leljg and @1113 en banc gigging,
(Fed, Cir. 260?), in. denied, 552 LLS, 1142 {29nd}; Palmer v. United States, 188 F ,3d
1310, 1314 (Fed, Cir. 1QQQ).

“Nat every claim invoking the Cnnstitutinn, a federal statute, car a regulation is
cdgnizable under the Tucker Act. The claim must be one for maney damages against the
Unith States , . ,  United States v. Mitchell, 463 LLS, at 2163; $19 mumttad States 1;.
White Mnuntain Apache Tribe, 53? LLS. 465, 4?.2 (2003); Smith tr. United States, T09
F.3d 1114, 1116 (Fed. Cit}, 93:1; denied, 134 S. Ct. 259 (2013); RadipShack Carp. v.
grilled States, 568 F.3d 1358, 1380 (Fed, Cir. ZGGQ); Rick’s Mushrddrn Sew. Inc. 
United States, 521 F.3d at 1343 (“[P]Iaintiff must i , . identify a substantive SDUl’CS pf law
that creates the right in rescuers! pf mane}! damages against the United 3131263,”); Q‘gldgn
5:, United am, 118 Fed. Cl. 764, ?68 (2014),. in Ontarin PBWBF Generatinn. Inc, in
United States, the United States Court cf Appeals far the Federal Circuit identified three
types of monetary claimd for which jurisdictinn is lndged in the United States Caurt of
Federal Elaims. The spurt wrdte:

 

The underlying manetary alaims are pf three types. . . . First, claims alleging
the existence at a cantract between the plaintiff and tha gnuernrnent fall
within the Tucker Act’s waiver . . . . Secdnd, the Tucker net’s waiver
encompasses claims- where “the plaintiff has paid maney {rarer to the
Government, directly er in effect, and SEEKS return at all or part at that sum,”
Eastpdrt 8,8, warp. 3;. United States, 1?8 Qt. Cl, 5%, 605—06,] 3% Fﬁd
[1092,] WOT—{‘38 [(1953] (describing illegal exactldn claims as claims “in
which the Gnuernmant has the citizen‘s money in its packet” (quoting
Blapp v, United States, 12? Ct, CI. 505, 11? F, Supp, STE, 586 (1954)) . . . ,
Third, the Cnurt df Federal Claims has jurisdictien over these claims whare
“money has not been paid but the plaintiff asserts that he is neuerthaless
entitled tn :5: paymant frdm the treasury." Eastpdrt 8,5,, 372 F.2d at 1302?,
Claims in this third category, where no payment has been made to the
gavernment, either directly er in effedt, require that the “particular provisidn
at law railed upnn grants the plaimant, expressly or by implicatinn, a right in
be paid a certain sum.” EL; §§§ @153 llJnited States v, Western, 424 LLS.
[392,] 401432 [19?6] (“Where the United Staten is the defendant and the
plaintiff is nut suing fer mdney improperly exacted 0r retained, the basin 0f
the federal swim—whether it be the Constitutinn, a statute, er a regulatipn—
dues npt create a cause pf action far mnney damages unless, as the Cpurt
91‘ Claims has stated, that basis :in itself , , . can fairly be interpreted as
mandating compensatinn by the Federal Government for the damage
sustained.” (ducting Eastpnrt 8,8,, 3?? F.2d at 180%); This category is
summarily referred ta as claims draught under a “mnney—mandating“
statute,

.Qntario Power Genaratiom Inc, v. Uniied ﬂakes, Slag Fﬂd 1298, 1301 {Fad Cir“ 2004');
mMng. of Saddle Brook v. Unigzggﬁm, 1'34 Fed. Cl. 1015 106 (2012),

Although Mr. Bulidck’s brief letter states that plaintiff is seeking “'3 Judgment,
against the United States." in the amount di $408,009,00, Mri Bulldck’s substantive claims
appear id be directed against the State 91“ Math Carmina and thd Ndrth Cardlina state
courts in which he was demoted. This mud, hdwever, lacks jurisdiciidn over claima
against the state {if North Carmina or the Ndrth Carmina warts. The United States
Supreme Cdur’t has intimated that far guitS ﬁled in the United Stated Court df Federal
Claims and its prededddsom, “W the: relief sought is against athde than the United States
the suit ad id them must be ignored as beydnd the iurisdiciinn of the mud." United Siates
v. Sherwood, 312 US. 584, 588 (1941) (imitation remitted). Stdtdd diﬁerentiy, “ihe only
premier defenders? for any matter before thid court is the Unitad States, net its dimers; hear
any diher individualf’ Wigwam vi United State}; 58 Fed. Cl. 186‘. “190 (2083} (emphdgis
in originai); gag gig}; United States v, Shemocd, 3’12 US. at 588. Thus: the court duds
not have jurisdictidn over plaintiff’s grievances against the Slade of North Carolina, dr its
public; instituticns. m SGUdBI‘S is. SAC; Pub. Sew. mi 49? F.3d 1303, 1308 (Fed. Oil:
200?); Reid 3:. United States, 95 Fed. Cl. 243, 24-8 {2619} (“The Cami df Federal Claims
cities; not have jurisdiction id hear plaintiff‘s claims naming states, iocaiitias, state
govarnmen‘i agencies, local gdvernmani agancies and private individuals and entities as
defendants."}; Gharb vi united States, 112 Fed. Cl. 94‘ $38 (2313} (quoting Shaihdub v.
United Stated; 75 Fed. Cl. 584, 585 (2907) (“When a plaintiff‘s mmpiaint names: drivate
parties, dr atate agencies, rather than federal agencies, this court has nd jurisdictidr‘r id
hear these aiiegd‘tiorrs.”’)}; Waddsrm v. Uniiad Statds, 89 Fed- Cl, 640, 649 (2009) (citing
.ﬁglhoub v. United Smi 75 Fed, Ci" at 585}.

Only the United States Supreme det may review the dddisidns df 3*:th warts,
and the Supreme Cdurt may only do 86 after a state’s highest odurt has rendered a final
decisidn, §§§ 28 U.S.C. § 125? {2012} ("Final judgments dr decrees rendered by the
highest cam d’r’ a State in which a decision could be had. may be reviewed by the
$upreme Cdurt‘ by writ 9f cedidrdri i . . ."i; Districtdf €deme gdﬁuri 0f Apgﬁaia v,
Feldman? #60 U3. 462, 482 (1983}; 390er v. Fidi Trust (30., 263 US 413, 418 {1923);
ggg gig: Mara v. United States, 118 Fed. Cl “2'13, ?16(2{314} (“[TJhis mud: does not ham
jurisdictidn to review the decisions df state mum: federal bankrudta‘y warts, federal
district courts! dr federal din-suit warts cf 399683.”); Jimn v. United States, 118 Fed. Cl.
190, 200 {2014} (citing thnsan v. Way Cool Mfg, L.L.C., 20 F. Appix 895, 897 (Fed. Cir.
2031)), As none of plaintiff‘s claims are made against the United States, this cam lacks
jurisdictidn ever his mmpiaini.

T0 the extent that Mr. Bullack may be; raising a claim of ineffective assistance of
cdunsel and a violation cf his rights under the Sixth Amendment to the United States
th-diitutidn, the claim is ndt one ever which the man: has jurisdiction. Th3 Sixth
Amendment is nd‘i moneymahdating and? thereidre, jurisdietidn to review these claims
dares not lie: in this damn. Egg Dugm v, United States, 229 Ct Cl. 706, “$08 {1981) {ﬁnding
that the court lacks juriddidiion over plaintiff’s sixth Amandment claims because the Sixth

6

Amendment is nut moneymandating}; Turgin u. Uhitgd State‘s, 11$ Feel. CL 1’04. 7t}?
(2015) ("To the extant that Mall Turpin’s complaint brings constitutichal challengas
under , , l the Sixth Amendment: the Court gamut hear such claims , . . . a’3; Gable v.
United States, ms Fact Cl. 294, 298 (2012) ('“[T]he United Statea Cuurt 0? Federal Claimu
dues not have jurisdiction ta adjudicate the alleged vielatiuns at Plaintiff’s Sixth
Amendment rights, because that canstitutienal pruvision is nut muneyvmandatihg.”};
Treece v. United States, 96 Fed“ (3|. 226, 231 (2310} (citing Milas v. United States, 42
Fed. (El. 704, $10 (1999) {ﬁntling that the Sixth Amendmeht is net money~mandating));
Smith v. Uhited States? 51 Fed. Cl, 35.. 38t2001} (internal citatians emitted} (finding that
the Court at Federal Claims lacks juriadlctiun aver Sixth amendment ineffective
agsistance of counsel claims); ﬁt; 36 R #43333 444 {Feet {Elli}, gm denied {Fed Cirjl
maimed, 53?“ UB. 1010 (2002).

Although Mr. Bulluck suggests in his complaint that he was uniustly convicted! the
jurisdiction at this cuurt alsu dues nut include the power in review criminal canvictiuns.
Siva; Jushua LUnited States, 1?“ F.3d 3'38, 33% (Fed. Cir. 1994}; Lott vi United States, it
Ci. Ct. 852, 85263 {WW}; gag gig; Conger v. United States, 184 Fed, Ci. 3061 312
(2012); Dethlels. v. Unith States, 80 Fed. CI. 818, 814 {2004} (citing Lucas at. Unith
3tates, 228 Ct. {31. 862, 86-3 {i981 l); Humghl‘eg v. United Stateg, 52 Fed. Cl. 593.. 598
(2092} (“This Court has rm authurity ta rue-examine in detail the facts surruunding a
canvlctiun or imprisonment; such matters: are within the sale discretiun 0f the appmpriate
{uSually district} cuurt 0r executive uflicer with tha autharity to reverse, set amide, 9r
pardun a claimant's uriglhal cuhvictiunl”), ml 60 F. Appix 292 (Fed Cir, 2803).
Theta-lime? the murt lack$ {ha jurisdictiun t0 whsider plaintist apparent unjust conviction
htaim.

Along with i115 mg §§ uumpfaint plaintiff submitted all applicatiuh ta pummel it}
furma gaugerigt asuet‘ting that he is unable to pay the required filing fees, and requssting
waivur of court casts and fees. On his applicatiun, plaintiff indicates, that he is not
employed, has not received income from any swine in the last twelve mahths, and has
no: cash or maney in any bank accauntu, nut clues he own any real egtate, stocks, at other
valuable assets. Mr; Bullock’s applicatiuh further indicates that he is presently in prism.
Plaintiff included a trust fund accuunt statament fmm the North Catalina Department at
Public Safety. covering the six-munth period prim“ t0 the filing at hi5 cumplaiht, along with
his application tu pmceed [l3 farma pguggﬁg,

In antler in preside access ta this court ta thase who cannut pay the filing fees
mandated by RCFG ??.t(c) {2014): the statute at 28 11.313. § 1915 permits a murt to
alluw plaintiﬁﬁ to file a complaint withuut payment at fees at security under certain
circumstancea The standard in 28 U.S,Cy § 1915(a}(1) for Lu forma gaugeris eligibility is
“unable is: pay such fees 9: give security therefor.“ Determinatiun at what constitutes
“unable it) pay" or unable it) “give slacurity theretun" and; literature, whether to allow a
plaintiff ta pruceed in tantra gaugeris, l3 left its the discretien at the: presiding judge. based
on the information submitted by the plaintiff or plaintiffs. m. 512%, ﬁawlahu v, Calyﬂggﬁs;
Catchy, Unit ll Men’s Advisary Council. 506 11.3. 1&4, 21?~18 (“1993); Fuentes ui United

States, 100 Fed. CI. 85, 92 (2011). In Fiebelkorn v. United States, the United States Court
of Federal Claims indicated:

 

[T]he threshold for a motion to proceed iﬂ forma pauperis is not high: The
statute requires that the applicant be “unable to pay such fees.” 28 U.S.C.
§ 1915(a)(1). To be “unable to pay such fees” means that paying such fees
would constitute a serious hardship on the plaintiff, not that such payment
would render plaintiff destitute.

Fiebelkorn v. United States, 77 Fed. Cl. 59, 62 (2007); E alﬂ Hayes v. United States,
71 Fed. Cl. 366, 369 (2006). Although Mr. Bullock’s income level might qualify him for in
forma pauperis relief, as discussed above, his complaint is being dismissed for lack of
jurisdiction.

For the foregoing reasons, the plaintiff's complaint is DISMISSED. The Clerk of
the Court shall enter JUDGMENT consistent with this Order.

IT IS SO ORDERED.

MARIAN BLANK HORN
Judge